Exhibit 10.2

REGISTRATION RIGHTS AGREEMENT

September 25, 2012



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   SECTION 1.  

TITLE

     1    SECTION 2.  

[RESERVED]

     1    SECTION 3.  

INCIDENTAL REGISTRATION

     1    SECTION 4.  

REGISTRATION ON REQUEST

     3    SECTION 5.  

REGISTRATION PROCEDURES

     5    SECTION 6.  

INDEMNIFICATION IN CONNECTION WITH REGISTRATION OF SECURITIES

     8    SECTION 7.  

RULE 144

     11    SECTION 8.  

SELECTION OF COUNSEL

     11    SECTION 9.  

HOLDBACK AGREEMENT

     11    SECTION 10.  

[RESERVED]

     12    SECTION 11.  

[RESERVED]

     12    SECTION 12.  

DURATION OF AGREEMENT

     12    SECTION 13.  

DEFINITIONS

     12    SECTION 14.  

MISCELLANEOUS

     16   

Schedules

 

A Investors List

 

B Specified Persons List



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (as amended or supplemented from time to
time, this “Agreement”) is entered into as of September 25, 2012.

RECITALS

WHEREAS, Redford Holdco, LLC, a Delaware limited liability company (“Redford
Holdco”), Spirit Realty Capital, Inc. (f/k/a Spirit Finance Corporation), a
Maryland corporation (the “Company”), those Persons whose names and addresses
are set forth on Schedule A hereto (each, an “Investor”, and collectively, the
“Investors”) and those Persons whose names and addresses are set forth on
Schedule B hereto (each, a “Specified Person”, and collectively, the “Specified
Persons”) entered into that certain Amended and Restated Stockholder Rights
Agreement dated as of November 14, 2007, as amended on November 10, 2011 (the
“Stockholder Rights Agreement”);

WHEREAS, Section 14(e) of the Stockholder Rights Agreement provides that the
Stockholder Rights Agreement may be amended by supermajority approval of the
board of directors of Redford Holdco; and

WHEREAS, the board of directors of Redford Holdco unanimously desires to amend
and restate the Stockholder Rights Agreement in its entirety as set forth below.

NOW, THEREFORE, in consideration of the foregoing, the parties hereto, intending
to be legally bound, hereby agree that, effective upon the IPO Date, the
Stockholder Rights Agreement is amended and restated in its entirety as follows:

AGREEMENT

SECTION 1. TITLE

The Stockholder Rights Agreement, as amended and restated in its entirety by
this Agreement, shall be hereafter known as the “Registration Rights Agreement”.

SECTION 2. [RESERVED]

SECTION 3. INCIDENTAL REGISTRATION

(a) If at any time on or after the IPO Date (other than in connection with an
IPO) the Company proposes to register shares of its Common Stock under the
Securities Act (other than (i) a registration statement on Form S-4 or S-8, or
any successor or other forms promulgated for similar purposes, or (ii) a
registration statement with respect to corporate reorganizations or other
transactions under Rule 145 of the Securities Act or any successor rule
promulgated for similar purposes), whether or not for sale for its own account
(including, without limitation, any registration effected pursuant to Section 4
hereof), in a manner which would permit registration of Registrable Securities
for sale to the public under the Securities



--------------------------------------------------------------------------------

Act, each Holder shall have the right to include in such registration all or
part of the Registrable Securities held by such Holder (the “Piggyback
Registration Right”).

(b) At such time, the Company shall give prompt written notice to all Holders of
Registrable Securities of its intention to register its shares of Common Stock.

(c) Any Holder wishing to exercise its Piggyback Registration Right shall
deliver to the Company a written notice within fifteen (15) days after the
receipt of the Company’s notice. Such Holder’s written notice shall specify the
number of shares of Common Stock intended to be disposed of by such Holder,
which might be all or a portion of such Holder’s holdings in the Company’s
Common Stock. The Company will, subject to Sections 3(d) and (g) below, use its
reasonable best efforts to effect the registration under the Securities Act of
all Registrable Securities which the Company has been so requested to register
by the Holders thereof, to the extent requisite to permit the disposition of the
Company’s Registrable Securities so to be registered; provided that (x) if, at
any time after giving written notice of its intention to register any securities
and prior to the effective date of the registration statement filed in
connection with such registration, the Company shall determine for any reason
not to proceed with the proposed registration of the securities to be sold by
it, the Company may, at its election, give written notice of such determination
to each Holder of Registrable Securities and, thereupon, shall be relieved of
its obligation to register any Registrable Securities in connection with such
registration (provided, however, that this clause (c)(x) shall not relieve the
Company of its obligations in connection with any registration effected or
required to be effected under Section 4 hereof), and (y) if such registration
involves an underwritten offering, all Holders of Registrable Securities
requesting to be included in the Company’s registration must sell their
Registrable Securities to the underwriters selected by the Company on the same
terms and conditions as apply to the Company (including entering into an
underwriting agreement in customary form with the underwriter or underwriters
selected for such offering by the Company), as may be customary or appropriate
in combined primary and secondary offerings.

(d) If a registration requested pursuant to this Section 3 involves an
underwritten public offering, any Holder of Registrable Securities requesting to
be included in such registration may elect, in writing at least one (1) day
prior to the first use of a preliminary prospectus in connection with such
registration, not to register such securities in connection with such
registration.

(e) All Holders of Registrable Securities requesting to be included in any
registration shall cooperate with the Company in all reasonable respects by
supplying information and executing documents relating to such Holder or the
Registrable Securities owned by such Holder in connection with such registration
and shall enter into such undertakings and take such other action relating to a
proposed offering which the Company or the underwriters may reasonably request
as being necessary to ensure compliance with federal and state securities laws
and the rules or other requirements of a securities exchange listing or
otherwise to effectuate an offering.

(f) The Company shall pay all Registration Expenses incurred in connection with
each registration of Registrable Securities pursuant to this Section 3. All
Selling Expenses

 

2



--------------------------------------------------------------------------------

applicable to Registrable Securities sold by Holders incurred in connection with
each registration pursuant to this Section 3 shall be borne by the Holders of
the Registrable Securities so registered pro rata based on the number of
securities so registered.

(g) If a registration pursuant to this Section 3 involves an underwritten
offering and the managing underwriter determines in good faith (or, in the case
of an offering involving an “Underwritten Take-Down” (as such term is defined in
the Registration Agreement) pursuant to Section 2 of the Registration Agreement,
the managing underwriter of such offering determines in good faith) that
marketing factors require a limitation on the number of securities to be
underwritten, the number of securities that may be included will be limited to
the number of securities that, in the opinion of such underwriter , should be
included, and the securities to be included in the underwriting shall be
allocated, first, to the Company or to the holders of “Registrable Securities”
participating in an “Underwritten Take-Down” pursuant to Section 2 of the
Registration Agreement (as each such term is defined in the Registration
Agreement) based on whether the initial registration of Common Stock under
Section 3(a) hereof is for the account of the Company or such holders, second,
until the first (1st) anniversary of the IPO Date, pro rata to all requesting
Holders who are “Electing Lenders” (as such term is defined in the Joinder
Agreement) on the basis of the relative number of Registrable Securities then
held by each such Holder (provided that any securities thereby allocated to any
such Holder that exceed such Holder’s request will be reallocated among the
remaining requesting Holders in like manner) and, third, pro rata to all other
requesting Holders on the basis of the relative number of Registrable Securities
then held by each such Holder (provided that any securities thereby allocated to
any such Holder that exceed such Holder’s request will be reallocated among the
remaining requesting Holders in like manner).

SECTION 4. REGISTRATION ON REQUEST

(a) Following the earliest to occur of (i) the second (2nd) anniversary of the
IPO Date, (ii) the date the holders of “Registrable Securities” (as defined in
the Registration Agreement) under the Registration Agreement have completed two
“Underwritten Take-Downs” (as such term is defined in the Registration
Agreement) pursuant to Section 2 of the Registration Agreement and (iii) the
date there are no “Registrable Securities” (as defined in the Registration
Agreement) under the Registration Agreement, each Demand Party shall have the
right, but not the obligation, to require the Company to effect the registration
under the Securities Act (which may include, subject to Section 5 hereof, a
so-called “shelf registration”) of all or part of Registrable Securities held by
such Demand Party (a “Demand”); provided that no Demand Notice shall be
permitted unless the Registrable Securities requested to be registered pursuant
to such Demand have a Market Value of at least $60,000,000 on the date written
notice is to be given pursuant to Section 4(b); provided further that, for the
avoidance of doubt, no Demand shall be made prior to the first (1st) anniversary
of the IPO Date in a manner that would materially adversely affect the “Electing
Lenders” (as such term is defined in the Joinder Agreement) as Holders under
this Agreement, as determined by the Board in good faith.

(b) Any Demand Party, alone or jointly with another Demand Party or Demand
Parties, wishing to exercise its Demand shall give the Company prompt written
notice (a

 

3



--------------------------------------------------------------------------------

“Demand Notice”), specifying the number of Registrable Securities that each
Demand Party wishes to dispose of and the intended method of disposition of
those Registrable Securities.

(c) The Company thereupon shall, as expeditiously as possible, use its
reasonable best efforts to effect the registration under the Securities Act of
(x) such Registrable Securities which the Company has been so requested to
register by the Demand Party, (y) such Registrable Securities which the Company
has been requested to register by other Holders of Registrable Securities
exercising their rights under Section 3 hereof with respect to such registration
and (z) any shares of Common Stock that the Company desires to include in such
registration, in each case, to the extent necessary to permit the disposition
(in accordance with the intended method thereof as aforesaid) of the Registrable
Securities to be so registered.

(d) The Company shall pay all Registration Expenses incurred in connection with
each registration of Registrable Securities pursuant to this Section 4. All
Selling Expenses applicable to the Registrable Securities sold by the Demand
Party or other Holders incurred in connection with each registration pursuant to
this Section 4 shall be borne by the Demand Party and the other Holders pro rata
based on the number of Registrable Securities so sold.

(e) If a requested registration pursuant to this Section 4 involves an
underwritten offering and the managing underwriter (who shall be selected by the
Board; provided that such managing underwriter shall be reasonably acceptable to
the Holders of a majority of Registrable Securities included in such
underwritten offering) determines in good faith that marketing factors require a
limitation on the number of securities to be underwritten, the number of
securities that may be included will be limited to the number of securities
that, in the opinion of such managing underwriter, should be included and the
securities to be included in the registration shall be allocated, first, to the
Demand Party and to the other Holders requesting inclusion of Registrable
Securities in such registration on the basis of the relative number of
Registrable Securities then held by each such Holder (provided that any
securities thereby allocated to any such Holder that exceed such Holder’s
request shall be reallocated among the remaining Holders in like manner) and,
second, to the Company.

(f) (i) If the Company shall, at any time, furnish to a Demand Party a Board
resolution stating that in the Board’s good faith judgment it would (because of
the existence of, or in anticipation of, any acquisition or other material event
or transaction the public disclosure of which at the time would be materially
prejudicial to the Company) be materially disadvantageous (a “Disadvantageous
Condition”) to the Company for such a registration statement to be filed and
become effective, the Company shall be entitled to delay the filing of any such
registration statement, until such Disadvantageous Condition no longer exists
(written notice of which the Company shall promptly deliver to each Demand
Party); provided that the filing of any such registration statement may not be
delayed for a period in excess of 90 days due to the occurrence of any
particular Disadvantageous Condition and the Company may exercise its delay
rights pursuant to this clause (f)(i) on only one occasion in connection with
any Demand or any one-year period, and (ii) if an investment banking firm of
recognized national standing shall advise the Company that the registration and
offering otherwise required by this Section 4 would have an adverse effect on a
then contemplated public offering of the Company’s Common Stock, the Company may
postpone the filing of a registration statement required by this Section 4 for a
period not in excess of ninety (90) days; provided

 

4



--------------------------------------------------------------------------------

that the Company may exercise its postponement rights pursuant to this clause
(f)(ii) on only one occasion in connection with any Demand or any one-year
period. The Company shall promptly give each Demand Party requesting
registration thereof pursuant to this Section 4 written notice of any
postponement made in accordance with this paragraph (f).

SECTION 5. REGISTRATION PROCEDURES

(a) If and whenever the Company is required to use its reasonable best efforts
to effect or cause the registration of any Registrable Securities under the
Securities Act as provided in this Agreement, the Company shall prepare and, as
expeditiously as possible (and in any event within ninety (90) days after the
end of the period within which a request for registration may be given to the
Company pursuant to Section 3 or 4 hereof), file with the SEC a registration
statement with respect to such Registrable Securities and use its reasonable
best efforts to cause such registration statement to become effective. The
Company shall furnish each seller of Registrable Securities and each underwriter
with a copy of such registration statement and all amendments thereto and shall
supply each such seller of Registrable Securities and each underwriter with
copies of any prospectus included therein (including a preliminary prospectus
and all amendments and supplements thereto) (each, a “Prospectus”) and such
other documents as such seller or underwriter may reasonably request, in each
case in such quantities as may be reasonably necessary for the purposes of the
proposed sale or distribution covered by such registration. The Company shall
not be required to maintain a registration statement (other than a Form S-3
Registration Statement filed pursuant to Rule 415 under the Securities Act)
effective or to supply copies of a prospectus for a period beyond one hundred
eighty (180) days after the effective date of such registration statement and,
at the end of such period, the Company may deregister any securities covered by
such registration statement not then sold or distributed. In no event shall the
Company be required to effect a so-called “shelf registration” of any Common
Stock, including pursuant to Rule 415 under the Securities Act, unless the
Company is eligible to file such registration on Form S-3 (a “Form S-3
Registration Statement”); provided, however, that in no event shall the Company
be required to maintain any Form S-3 Registration Statement effective for a
period beyond three (3) years. In addition, in the event the Company prepares
and files a registration statement, the Company shall, as expeditiously as
possible:

(i) prepare and file with the SEC such amendments, post-effective amendments and
supplements to such registration statement as may be necessary to keep such
registration statement effective for the relevant time period referenced in the
first paragraph of this Section 5; cause the related Prospectus to be
supplemented by any required Prospectus supplement, and as so supplemented to be
filed pursuant to Rule 424 under the Securities Act; and comply with the
provisions of the Securities Act, the Exchange Act and the rules and regulations
of the SEC thereunder with respect to the disposition of all securities covered
by such registration statement during the applicable period in accordance with
the intended methods of disposition by the seller or sellers thereof set forth
in such registration statement or supplement to such Prospectus;

(ii) promptly notify the sellers of Registrable Securities and the managing
underwriter, (A) when a Prospectus or any Prospectus supplement or
post-effective amendment has been filed, and, with respect to a registration
statement or any post-

 

5



--------------------------------------------------------------------------------

effective amendment, when the same has become effective, (B) of any request by
the SEC or any state securities commission for amendments or supplements to a
registration statement or related Prospectus or for additional information,
(C) of the issuance by the SEC or any state securities commission of any stop
order suspending the effectiveness of a registration statement or the initiation
of any proceedings for that purpose, (D) of the receipt by the Company of any
notification with respect to the suspension of the qualification of any of the
Registrable Securities for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose, and (E) of the existence of any
fact which results in a registration statement, a Prospectus or any document
incorporated therein by reference containing an untrue statement of a material
fact or omitting to state a material fact required to be stated therein or
necessary to make the statements therein not misleading;

(iii) use its reasonable best efforts to obtain the withdrawal of any order
suspending the effectiveness of such registration statement;

(iv) promptly incorporate in a Prospectus supplement or post-effective amendment
such information as the managing underwriter or the sellers holding a majority
of the Registrable Securities being registered agree should be included therein
relating to the sale of such Registrable Securities, including without
limitation information with respect to the amount of Registrable Securities
being sold to the underwriters, the public offering price, the purchase price
being paid therefor by such underwriters and with respect to any other terms of
the underwritten (or best efforts underwritten) offering of the Registrable
Securities to be sold in such offering; and make all required filings of such
Prospectus supplement or post-effective amendment as soon as notified of the
matters to be incorporated in such Prospectus supplement or post-effective
amendment;

(v) use its reasonable best efforts to register or qualify such Registrable
Securities covered by such registration under such other securities or blue sky
laws in such jurisdictions as each seller shall reasonably request, except that
the Company shall not for any such purpose be required to qualify generally to
do business as a foreign corporation in any jurisdiction where, but for the
requirements of this clause (v), it would not be obligated to be so qualified,
to subject itself to taxation in any such jurisdiction or to consent to general
service of process in any such jurisdiction;

(vi) cooperate with the seller of Registrable Securities and the underwriters to
facilitate the timely preparation and delivery of certificates representing
Registrable Securities to be sold pursuant to such registration statement and
not bearing any restrictive legends, and enable such Registrable Securities to
be in such denominations and registered in such names as the underwriters may
request at least two (2) Business Days prior to any sale of Registrable
Securities to the underwriters;

(vii) if any fact described in clause (ii)(E) of this Section 5 exists, promptly
prepare a supplement or post-effective amendment to the applicable registration
statement or the related Prospectus or any document incorporated therein by
reference or file any other required document so that, as thereafter delivered
to the purchasers of the

 

6



--------------------------------------------------------------------------------

Registrable Securities being sold thereunder, such Prospectus will not contain
an untrue statement of a material fact or omit to state any material fact
necessary to make the statements therein not misleading;

(viii) [Reserved];

(ix) use its reasonable best efforts to list such Registrable Securities on any
securities exchange on which the Registrable Securities are then listed if such
Registrable Securities are not already so listed and if such listing is then
permitted under the rules of such exchange;

(x) in the event of an underwritten public offering, enter into an underwriting
agreement in usual and customary form with the managing underwriter of such
offering;

(xi) in the event of an underwritten public offering, use its reasonable best
efforts to furnish to the underwriters and the selling Holders, on the date that
such Registrable Securities are delivered to the underwriters for sale, a “cold
comfort” letter from the Company’s independent public accounts in form and
substance as is customarily given by independent public accountants to
underwriters in an underwritten public offering;

(xii) in the event of an underwritten public offering, use its reasonable best
efforts to furnish to the underwriters, on the date that such Registrable
Securities are delivered to the underwriters for sale, an opinion of counsel for
the Company, dated as of such date, in form and substance as is customarily
given to underwriters in an underwritten public offering;

(xiii) use its reasonable best efforts to make available the senior executive
officers of the Company to participate in customary “road show” presentations
that may be reasonably requested by the sellers of a majority of the Registrable
Securities being registered and the managing underwriter in any underwritten
public offering; provided that the participation of such senior executive
officers shall not unreasonably interfere with the conduct of their duties to
the Company;

(xiv) provide a CUSIP number for all Registrable Securities included in such
registration statement, not later than the effective date of the applicable
registration statement; and

(xv) cooperate and assist with any filings required to be made with the
Financial Industry Regulatory Authority, Inc.

(b) Each Holder of Registrable Securities agrees that, upon receipt of any
notice from the Company of the existence of any fact of the kind described in
clause (ii)(E) of this Section 5, such Holder will forthwith discontinue
disposition of Registrable Securities pursuant to the registration statement
covering such Registrable Securities until such Holder’s receipt of the copies
of the supplemented or amended Prospectus contemplated by clause (vii) of this
Section 5 and, if so directed by the Company, such Holder shall deliver to the
Company (at the

 

7



--------------------------------------------------------------------------------

Company’s expense) all copies of the Prospectus covering such Registrable
Securities current at the time of receipt of such notice. In the event the
Company shall give any such notice, the one hundred eighty (180) day period
mentioned in the first paragraph of this Section 5 shall be extended by the
number of days during the period from and including the date of the giving of
such notice pursuant to clause (ii)(E) of this Section 5 to and including the
date when each seller of Registrable Securities covered by such registration
statement shall have received the copies of the supplemented or amended
Prospectus contemplated by clause (vii) of this Section 5.

(c) In connection with the preparation and filing of each registration statement
registering Registrable Securities under the Securities Act pursuant to Sections
3 or 4, the Company shall give the underwriters, if any, to the extent that any
selling Holders have the benefit of a due diligence defense, such selling
Holders, and their respective counsel and accountants, such reasonable and
customary access to its books, records and properties and such opportunities to
discuss the business and affairs of the Company with its officers and the
independent public accountants who have certified the financial statements of
the Company as shall be necessary, in the opinion of such underwriters or
selling Holders, as the case may be, or their respective counsel, to conduct a
reasonable investigation within the meaning of the Securities Act; provided that
the underwriters, such selling Holders, and their respective counsel and
accountants shall use their reasonable best efforts to coordinate any such
investigations of the books, records and properties of the Company and any such
discussions with the Company’s officers and accountants so that all such
investigations occur at the same time and all such discussions occur at the same
time.

SECTION 6. INDEMNIFICATION IN CONNECTION WITH REGISTRATION OF SECURITIES

(a) Indemnification by the Company. In the event of any registration of any
securities of the Company under the Securities Act pursuant to Sections 3 or 4
hereof, the Company shall indemnify and hold harmless the seller of any
Registrable Securities covered by such registration statement, each Affiliate of
such seller and their respective directors and officers, stockholders, members
or general and limited partners (including any director, officer, Affiliate,
employee, agent and controlling Person of any of the foregoing), each other
Person who participates as an underwriter in the offering or sale of such
securities and each other Person, if any, who controls such seller or any such
underwriter within the meaning of the Securities Act, against any and all
losses, claims, damages or liabilities, joint or several, and expenses
(including reasonable attorney’s fees and reasonable expenses of investigation)
to which such indemnified party may become subject under the Securities Act,
common law or otherwise, insofar as such losses, claims, damages or liabilities
(or actions or proceedings in respect thereof, whether or not such indemnified
party is a party thereto) arise out of or are based upon (i) any untrue
statement or alleged untrue statement of any material fact contained in any
registration statement under which such securities were registered under the
Securities Act, any preliminary, final or summary prospectus contained therein,
or any amendment or supplement thereto, or (ii) any omission or alleged omission
to state therein a material fact required to be stated therein or necessary to
make the statements therein (in the case of a prospectus, in light of the
circumstances under which they were made) not misleading, and the

 

8



--------------------------------------------------------------------------------

Company shall reimburse such indemnified party for any legal or any other
expenses reasonably incurred by it in connection with investigating or defending
against any such loss, claim, liability, action or proceeding; provided that the
Company shall not be liable to any indemnified party in any such case to the
extent that any such loss, claim, damage, liability (or action or proceeding in
respect thereof) or expense arises out of or is based upon any untrue statement
or alleged untrue statement or omission or alleged omission made in such
registration statement or amendment or supplement thereto or in any such
preliminary, final or summary prospectus or a document incorporated by reference
into any of the foregoing in reliance upon and in conformity with written
information furnished to the Company by such seller specifically for use in the
preparation thereof.

(b) Indemnification by the Seller. In the event of any registration of any
securities of the Company under the Securities Act pursuant to Sections 3 or 4
hereof, each seller of Registrable Securities included in such registration
shall indemnify and hold harmless (in the same manner and to the same extent as
set forth in Section 6(a)) the Company, each Affiliate of the Company and their
respective directors, officers, stockholders, members or general and limited
partners (including any director, officer, Affiliate, employee, agent and
controlling Person of any of the foregoing), each other Person who participates
as an underwriter in the offering or sale of such securities and all other
sellers of Registrable Securities covered by such registration statement, each
Affiliate of such seller and their respective directors, officers, stockholders,
members or general and limited partners (including any director, officer,
Affiliate, employee, agent and controlling person of any of the foregoing) and
each other Person, if any, who controls the Company or such underwriter or such
seller within the meaning of the Securities Act, with respect to any untrue
statement or alleged untrue statement in or omission or alleged omission from
such registration statement, any preliminary, final or summary prospectus
contained therein, or any amendment or supplement, to the extent such untrue
statement or alleged untrue statement or omission or alleged omission was made
in reliance upon and in conformity with written information relating to such
selling Holder furnished to the Company by such seller specifically for use in
the preparation of such registration statement, preliminary, final or summary
prospectus or amendment or supplement, or a document incorporated by reference
into any of the foregoing. In no event shall the liability of any selling Holder
of Registrable Securities hereunder be greater in amount than the dollar amount
of the net proceeds received by such Holder upon the sale of the Registrable
Securities giving rise to such indemnification obligation. Each selling Holder’s
obligation to indemnify pursuant to this Section are several in the proportion
that the net proceeds of the offering received by such selling Holder bear to
the total net proceeds of the offering received by all selling Holders and not
joint.

(c) Notices of Claims, Etc. Promptly after receipt by an indemnified party
hereunder of written notice of the commencement of any action or proceeding with
respect to which a claim for indemnification may be made pursuant to this
Section 6, such indemnified party shall, if a claim in respect thereof is to be
made against an indemnifying party, give written notice to the latter of the
commencement of such action; provided that the failure of the indemnified party
to give notice as provided herein shall not relieve the indemnifying party of
its obligations under this Section 6, except to the extent that the indemnifying
party is actually prejudiced by such failure to give notice. In case any such
action is brought against an

 

9



--------------------------------------------------------------------------------

indemnified party, the indemnifying party shall be entitled to participate in
and to assume the defense thereof, with counsel reasonably satisfactory to such
indemnified party. No indemnifying party will consent to entry of any judgment
or enter into any settlement which does not include, as an unconditional term
thereof, the giving by the claimant or plaintiff to such indemnified party of a
release from all liability in respect to such claim or litigation. In any such
action, any indemnified party shall have the right to retain its own counsel,
but the fees and expenses of such counsel shall be at the sole expense of such
indemnified party unless (i) the indemnifying party and the indemnified party
shall have mutually agreed to the retention of such counsel or (ii) in the
reasonable judgment of such indemnified party representation of both parties by
the same counsel would be inappropriate due to actual or potential differing
interests between them, in which case the fees and expenses of such counsel
shall be at the sole expense of the indemnifying party. It is understood that
the indemnifying party shall not, in connection with any claim or action or
related proceeding in the same jurisdiction, be liable for the reasonable fees
and expenses of more than one separate firm of attorneys (in addition to any
local counsel) at any time for all such indemnified parties, and that all such
fees and expenses shall be reimbursed as they are incurred. In the case of any
such separate firm for the Holders as indemnified parties (“Indemnified
Holders”), such firm shall be designated in writing by the Indemnified Holders
that hold a majority of Registrable Securities held by all Indemnified Holders.
The indemnifying party shall not be liable for any settlement of any claim or
action effected without its written consent.

(d) Contribution. If the indemnification provided for in this Section 6 from the
indemnifying party is unavailable to an indemnified party hereunder in respect
of any losses, claims, damages, liabilities or expenses referred to herein, then
the indemnifying party, in lieu of indemnifying such indemnified party, shall
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages, liabilities or expenses in such proportion as
is appropriate to reflect the relative fault of the indemnifying party and such
indemnified party in connection with the actions which resulted in such losses,
claims, damages, liabilities or expenses, as well as any other relevant
equitable considerations. The relative fault of such indemnifying party and such
indemnified party shall be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of a material fact or omission or alleged omission to state a material fact, has
been made by, or relates to information supplied by, such indemnifying party or
indemnified parties, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action. The amount paid
or payable by a party under this Section 6(d) as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include
any legal or other fees or expenses reasonably incurred by such party in
connection with any investigation or proceeding.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 6(d) were determined by pro rata allocation or by any
other method of allocation which does not take account of the equitable
considerations referred to in the immediately preceding paragraph. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation. In no event shall the liability
of any selling Holder of Registrable Securities hereunder be greater in amount
than the dollar amount of the

 

10



--------------------------------------------------------------------------------

net proceeds received by such Holder upon the sale of the Registrable Securities
giving rise to such contribution obligation. Each selling Holder’s obligation to
make contribution pursuant to this Section are several in the proportion that
the net proceeds of the offering received by such selling Holder bear to the
total net proceeds of the offering received by all selling Holders and not
joint.

SECTION 7. RULE 144

With a view to making available the benefits of certain rules and regulations of
the SEC which may permit the sale of restricted securities to the public without
registration, the Company agrees to:

(a) use its reasonable best efforts to make and keep public information
available as those terms are understood and defined in Rule 144 under the
Securities Act (“Rule 144”), at all times from and after ninety (90) days
following the effective date of the IPO;

(b) use its reasonable best efforts to file with the SEC in a timely manner all
reports and other documents required of the Company under the Securities Act and
the Exchange Act at any time after it has become subject to such reporting
requirements;

(c) use its reasonable best efforts to cause all conditions to the availability
of Form S-3 (or any successor form) under the Securities Act for the filing of
registration statements under this Agreement to be met as soon as practicable
after the IPO;

(d) furnish to any Holder upon request, (i) a written statement by the Company
as to the status of its compliance with the reporting requirements of Rule 144
at any time from and after ninety (90) days following the effective date of the
IPO, and of the Securities Act and the Exchange Act (at any time after it has
become subject to such reporting requirements), (ii) a copy of the most recent
annual or quarterly report of the Company, and (iii) such other reports and
documents so filed as the Holder may reasonably request in availing itself of
any rule of regulation of the SEC allowing the Holder to sell any such
securities without registration; and

(e) within thirty (30) days after receiving a written request from a Holder, use
its reasonable best efforts to cause removal of any restrictive legend from such
Holder’s Registrable Securities that are (i) specified in such request and
(ii) Freely Tradable.

SECTION 8. SELECTION OF COUNSEL

In connection with any registration of Registrable Securities pursuant to
Sections 3 or 4 hereof, the Holders of a majority of the Registrable Securities
covered by any such registration may select one counsel to represent all Holders
of Registrable Securities covered by such registration.

SECTION 9. HOLDBACK AGREEMENT

(a) If the Company effects any registration in connection with an underwritten
public offering of Common Stock pursuant to this Agreement, each Holder of
Registrable

 

11



--------------------------------------------------------------------------------

Securities participating in such underwritten public offering will, or (b) if
the Company effects any registration in connection with an underwritten public
offering of Common Stock solely for its own account (subject to the rights of
holders of Registrable Securities to participate in such registration pursuant
to Section 3 hereof after the first (1st) anniversary of the IPO Date), each
Holder of Registrable Securities will, if requested by the Company, enter into
an agreement with the Company and the underwriter or underwriters of such
offering (in form reasonably acceptable to the Company) pursuant to which such
Holder will agree not to sell, make any short sale of, loan, grant any option
for the purchase of, or otherwise dispose of, including any sale pursuant to
Rule 144 under the Securities Act, any equity securities of the Company, or of
any security convertible into or exchangeable or exercisable for any equity
security of the Company (in each case, other than as part of such underwritten
public offering), for a period of ninety (90) days after the effective date of
such registration (each, a “Lockup Period”, and together the “Lockup Periods”).
The Company may impose stop-transfer instructions with respect to the
Registrable Securities subject to the foregoing restriction until the end of
said Lockup Periods; provided that the terms of any such restrictions applicable
to Holders of Registrable Securities shall be at least as favorable to such
Holders as the terms on which any other Person (other than the Company) is
permitted to participate in such registration. The Company hereby also agrees to
use its reasonable best efforts to cause each other holder of Registrable
Securities or securities convertible into or exchangeable or exercisable for
Registrable Securities (other than in the case of equity securities issued under
dividend reinvestment plans or employee incentive plans) purchased from the
Company otherwise than in a public offering to so agree. Notwithstanding the
foregoing, if (i) during the last 17 days of a Lock-Up Period, the Company
issues an earnings release or material news or a material event relating to the
Company occurs or (ii) prior to the expiration of such Lock-Up Period, the
Company announces that it will release earnings results during the 16-day period
beginning on the last day of the Lock-Up Period, then the restrictions imposed
in this paragraph shall continue to apply until the expiration of the 18-day
period beginning on the issuance of the earnings release or the announcement of
the material news or the occurrence of the material event, unless the
underwriter waives such extension in writing.

SECTION 10. [RESERVED]

SECTION 11. [RESERVED]

SECTION 12. DURATION OF AGREEMENT

This Agreement shall terminate upon the earliest to occur of (i) the mutual
agreement of the Investors; provided that any decision to terminate any
registration rights set forth herein (other than registration rights provided
pursuant to Section 4) shall also require the approval of Specified Persons
holding a majority of the Registrable Securities held by all the Specified
Persons, or (ii) with respect to any Investor, Specified Person or Holder, the
date on which such Investor, Specified Person or Holder, as the case may be, no
longer owns any Registrable Securities.

SECTION 13. DEFINITIONS

(a) As used in this Agreement, the following terms have the following meanings:

 

12



--------------------------------------------------------------------------------

“Access Holders” means MTAA Superannuation Fund (Spirit Finance Corporation)
Property Pty Ltd, Statewide Superannuation Trust, Prime Super, Nambawan
Superannuation Fund and Sunsuper Superannuation Fund and any of their respective
Affiliates to the extent that they are issued Registrable Securities and any
subsequent transferees of the foregoing.

“Affiliate” means, with respect to any Person, any Person directly or indirectly
controlling, controlled by or under common control with such Person.

“Agreement” has the meaning set forth in the preamble.

“Board” means the board of directors of the Company.

“Business Day” means any day other than a Saturday, a Sunday or a legal holiday
recognized or declared as such by the Government of the United States of America
or the State of New York, on which banks are generally open in New York City.

“Common Stock” means the common stock, par value $0.01 per share, of the Company
and any securities issued in respect thereof, or in substitution therefore, in
connection with any stock split, dividend or combination, or any
reclassification, recapitalization, merger, consolidation, exchange or other
similar reorganization.

“Company” has the meaning set forth in the recitals.

“Demand” has the meaning set forth in Section 4.

“Demand Party” means (a) at any time after the five (5) year anniversary of
August 1, 2007, any of (i) the Holder or Holders of 50% or more of the
Registrable Securities held by the Macquarie Holders, (ii) the Holder or Holders
of 50% or more of the Registrable Securities held by the Kaupthing Holders,
(iii) the Holder or Holders of 50% or more of the Registrable Securities held by
the TPG-Axon Holders or (iv) the Holder or Holders of 50% or more of the
Registrable Securities held by the Access Holders and (b) at any time after the
IPO Date, the Holder or Holders of 50% of more of the Registrable Securities
held by any Investor and its Affiliates to the extent that they are issued
Registrable Securities.

“Disadvantageous Condition” has the meaning set forth in Section 4(f).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations in effect thereunder.

“Form S-3 Registration Statement” has the meaning set forth in Section 5.

“Freely Tradable” means, with respect to Registrable Securities, such
Registrable Securities that are eligible to be sold by a person who has not been
an Affiliate of the Company during the preceding 90 days without any volume or
manner of sale restrictions under Rule 144.

“Group” has the meaning assigned to such term in Section 13(d)(3) of the
Exchange Act.

“Holder” means each holder of Registrable Securities that is or becomes a party
hereto.

 

13



--------------------------------------------------------------------------------

“Investor” has the meaning set forth in the recitals.

“IPO” means the initial registered offering of equity securities of the Company
to the public.

“IPO Date” means the date on which the Company consummates the IPO.

“Joinder Agreement” means that certain Joinder dated July 8, 2011 among the
Company, Redford Holdco and the other parties thereto.

“Kaupthing Holders” means Kaupthing h.f., Isis Investments Limited (in
Liquidation) and any of its respective Affiliates to the extent that they are
issued Registrable Securities and any subsequent transferees of the foregoing.

“Lockup Period” has the meaning set forth in Section 9.

“Macquarie Holders” means Macquarie Group (US) Holdings No.1 Pty Ltd. and any of
their respective Affiliates to the extent that they are issued Registrable
Securities and any subsequent transferees of the foregoing.

“Market Value” means, with respect to the Common Stock, the average of the daily
market price for the ten (10) consecutive trading days immediately preceding the
date written notice of the exercise of a Demand is provided to the Company
pursuant to Section 4(b). The market price for each such trading day shall be:
(i) if the Common Stock is listed or admitted to trading on any securities
exchange or the NASDAQ-National Market System, the closing price, regular way,
on such day, or if no such sale takes place on such day, the average of the
closing bid and asked prices on such day, in either case as reported in the
principal consolidated transaction reporting system, (ii) if the Common Stock is
not listed or admitted to trading on any securities exchange or the
NASDAQ-National Market System, the last reported sale price on such day or, if
no sale takes place on such day, the average of the closing bid and asked prices
on such day, as reported by a reliable quotation source designated by the
Company, or (iii) if the Common Stock is not listed or admitted to trading on
any securities exchange or the NASDAQ-National Market System and no such last
reported sale price or closing bid and asked prices are available, the average
of the reported high bid and low asked prices on such day, as reported by a
reliable quotation source designated by the Company, or if there shall be no bid
and asked prices on such day, the average of the high bid and low asked prices,
as so reported, on the most recent day (not more than (10) days prior to the
date in question) for which prices have been so reported; provided that if there
are no bid and asked prices reported during the ten (10) days prior to the date
in question, the Market Value of the Common Stock shall be determined by the
Board acting in good faith on the basis of such quotations and other information
as it considers, in its reasonable judgment, appropriate.

“Person” includes any individual, corporation, association, partnership (general
or limited), joint venture, trust, estate, limited liability company, or other
legal entity or organization.

“Piggyback Registration Right” has the meaning set forth in Section 3.

 

14



--------------------------------------------------------------------------------

“Prospectus” has the meaning set forth in Section 5.

“Redford Holdco” has the meaning set forth in the recitals.

“Registrable Securities” means any shares of Common Stock held at any time by
any Holder and any shares of Common Stock which may be issued or distributed in
respect thereof by way of stock dividend or stock split or other distribution,
recapitalization or reclassification. Any particular Registrable Securities that
are issued shall cease to be Registrable Securities when (i) a registration
statement with respect to the sale by the Holder of such securities shall have
become effective under the Securities Act and such securities shall have been
disposed of in accordance with such registration statement, (ii) such securities
shall have been distributed to the public pursuant to Rule 144 (or any successor
provision) under the Securities Act, (iii) all of the Registrable Securities
then owned by such Holder and its Affiliates equal less than three percent
(3%) of the then outstanding shares of Common Stock or (iv) such securities
shall have ceased to be outstanding.

“Registration Agreement” means that certain Registration Agreement dated as of
July 8, 2011 among the Company and the other parties thereto.

“Registration Expenses” means any and all expenses incident to performance of or
compliance with this Agreement, including, without limitation, (i) all SEC and
stock exchange or the Financial Industry Regulatory Authority, Inc. (“FINRA”)
registration and filing fees (including, if applicable, the fees and expenses of
any “qualified independent underwriter,” as such term is defined in FINRA rule
5121, and of its counsel), (ii) all fees and expenses of complying with
securities or blue sky laws (including fees and disbursements of counsel for the
underwriters in connection with blue sky qualifications of the Registrable
Securities), (iii) all printing, messenger and delivery expenses, (iv) all fees
and expenses incurred in connection with the listing of the Registrable
Securities on any securities exchange and all rating agency fees, (v) the fees
and disbursements of counsel for the Company and of its independent public
accountants, including the expenses of any special audits and/or “cold comfort”
letters required by or incident to such performance and compliance, and
(vi) other reasonable out-of-pocket expenses of Holders, including any fees and
expenses of no more than one legal counsel for the Holders.

“Rule 144” has the meaning set forth in Section 7.

“SEC” means the Securities and Exchange Commission or any other federal agency
at the time administering the Securities Act or the Exchange Act.

“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute then in effect; and a reference to a particular section thereof
shall be deemed to include a reference to the comparable section, if any, of any
such similar federal statute.

“Selling Expenses” means any underwriting discounts and commissions and transfer
taxes, if any, applicable to the sale of Registrable Securities.

“Specified Person” has the meaning set forth in the recitals.

 

15



--------------------------------------------------------------------------------

“Stockholder Rights Agreement” has the meaning set forth in the recitals.

“Subsidiary” means each Person in which a Person owns or controls, directly or
indirectly, capital stock or other equity interests representing more than 50%
of the outstanding capital stock or other equity interests.

“TPG-Axon Holders” means TPG-Axon Partners, LP and TPG-Axon Spirit Holdings Ltd.
and any of their respective Affiliates to the extent that they are issued
Registrable Securities and any subsequent transferees of the foregoing.

(b) Unless the context of this Agreement otherwise requires, (i) words of any
gender include each other gender; (ii) words using the singular or plural number
also include the plural or singular number, respectively; (iii) the terms
“hereof,” “herein,” “hereby” and derivative or similar words refer to this
entire Agreement; (iv) the terms “Article” or “Section” refer to the specified
Article or Section of this Agreement; (v) the word “including” shall mean
“including, without limitation”, and (vi) the word “or” shall be disjunctive but
not exclusive.

(c) References to agreements and other documents shall be deemed to include all
subsequent amendments and other modifications thereto.

(d) References to statutes shall include all regulations promulgated thereunder
and references to statutes or regulations shall be construed as including all
statutory and regulatory provisions consolidating, amending or replacing the
statute or regulation.

(e) The language used in this Agreement shall be deemed to be the language
chosen by the parties to express their mutual intent, and no rule of strict
construction shall be applied against any party.

SECTION 14. MISCELLANEOUS

(a) Amendment. This Agreement may not be amended or otherwise modified (whether
by merger or otherwise) except by majority approval of Holders holding a
majority of the Registrable Securities then held by all Holders; provided that
if such amendment or modification materially adversely affects the rights of any
Investor or Specified Person, such modification or amendment shall require the
consent of such Investor or Specified Person; provided, further, that in the
event that such amendment, or modification would treat the Specified Persons
adversely different from the Investors, then such amendment or modification will
require the consent of the Specified Persons holding a majority of the
Registrable Securities then held by all the Specified Persons. The terms,
conditions, covenants, representations and warranties hereof may be waived only
by a written instrument executed by the party waiving compliance. The failure of
a party at any time or from time to time to require performance of any
provisions hereof shall in no manner affect its rights at a later time to
enforce the same. No waiver by a party of any condition or any breach of any
term, covenant, representation or warranty contained in this Agreement in any
one or more instances shall be deemed to be, or be construed as, a further or
continuing waiver of any such condition or breach of any other term, covenant,
representation or warranty.

 

16



--------------------------------------------------------------------------------

(b) Successors, Assigns and Transferees. Neither this Agreement nor any right or
obligation arising hereunder may be assigned by any party without unanimous
consent of the Holders; provided that any Holder may assign its respective
rights and obligations hereunder to its respective Affiliates; and provided
further that any Holder may assign all or part of its rights and obligations
under this Agreement to any transferee who has acquired Registrable Securities
from any such Holder to the extent that such transferee agrees in writing to be
bound by the terms of this Agreement. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective legal
representatives, heirs, legatees, successors, and permitted assigns.

(c) Integration. This Agreement, together with the agreements referenced herein,
constitutes the entire agreement between the parties hereto pertaining to the
subject matter hereof and fully and supersedes all prior agreements,
understandings, negotiations and statements, both written and oral, among the
parties or any of their affiliates with respect to the subject matter contained
herein, except for such other agreements as are referenced herein, which shall
continue in full force and effect in accordance with their terms.

(d) Further Assurances. Each of the parties hereto does hereby covenant and
agree on behalf of itself, its successors and its assigns, without further
consideration, to prepare, execute, acknowledge, file, record, publish, and
deliver such other instruments, documents and statements, and to take such other
action as may be required by law or reasonably necessary to effectively carry
out the purposes of this Agreement.

(e) Specific Performance. Each party, in addition to being entitled to exercise
all rights provided herein or granted by law, including recovery of damages,
shall be entitled to specific performance of each other party’s obligations
under this Agreement. The parties agree that monetary damages would not be
adequate compensation for any loss incurred by reason of a breach by any of them
of the provisions of this Agreement and each hereby agrees to waive the defense
in any action for specific performance that a remedy at law would be adequate.

(f) Governing Law; Consent to Jurisdiction. THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT
GIVING EFFECT TO ANY CHOICE OR CONFLICT OF LAWS PROVISION OR RULE THAT WOULD
CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN NEW YORK. Each
party hereby irrevocably submits to the personal jurisdiction of any state or
federal court located in the State of New York over any suit, action or
proceeding arising out of or relating to or concerning this Agreement. In
addition, to the fullest extent permitted by law, each party (i) agrees that it
will not attempt to deny or defeat such personal jurisdiction by motion or other
request for leave from such court, (ii) waives any claim of improper venue or
any claim that the courts of the State of New York are an inconvenient forum for
any action, suit or proceeding between any of the parties hereto arising out of
this Agreement or any transaction contemplated hereby, and (iii) agrees that it
will not bring any action relating to this Agreement in any court other than the
courts of the State of New York.

(g) Waiver of Jury Trial. EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS

 

17



--------------------------------------------------------------------------------

AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE
EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

(h) Exercise of Rights and Remedies. No delay of or omission in the exercise of
any right, power or remedy accruing to any party as a result of any breach or
default by any other party under this Agreement shall impair any such right,
power or remedy, nor shall it be construed as a waiver of or acquiescence in any
such breach or default, or of any similar breach or default occurring later; nor
shall any such delay, omission nor waiver of any single breach or default be
deemed a waiver of any other breach or default occurring before or after that
waiver.

(i) Captions; Pronouns. Any titles or captions contained in this Agreement are
for convenience only and shall not be deemed part of the text of this Agreement.
All pronouns and any variations thereof shall be deemed to refer to the
masculine, feminine, neuter, singular or plural as appropriate.

(j) Notices. Any notice, consent, payment, demand, or communication required or
permitted to be given by any provision of this Agreement shall be in writing and
shall be (a) delivered personally to the Person or to an officer of the Person
to whom the same is directed, or (b) given or made by e-mail, facsimile or other
writing and e-mailed, faxed, mailed or delivered to the intended recipient
addressed if to the Company or the Holders at the address set forth in Schedule
A, or to such other address as such Schedule A may from time to time be updated.
Any such notice shall be deemed to be delivered, given and received for all
purposes as of: (i) the date so delivered, if delivered personally, (ii) upon
receipt, if sent by email or facsimile, or (iii) on the date of receipt or
refusal indicated on the return receipt, if sent by registered or certified
mail, return receipt requested, postage and charges prepaid and properly
addressed.

(k) Recapitalization, Exchange, Etc. Affecting the Company’s Common Stock. The
provisions of this Agreement shall apply, to the full extent set forth herein,
with respect to any and all Common Stock of the Company or any successor or
assign of the Company (whether by merger, consolidation, sale of assets,
conversion to a corporation or otherwise) that may be issued in respect of, in
exchange for, or in substitution of, the share of Common Stock and shall be
appropriately adjusted for any dividends, splits, reverse splits, combinations,
recapitalizations, and the like occurring after the date hereof.

(l) Binding Effect. Except as otherwise expressly provided herein, this
Agreement shall be binding on and inure to the benefit of the Company and the
Holders, their heirs, executors, administrators, successors, and all other
Persons hereafter holding, having, or receiving an interest in the Company.

(m) Severability. If any provision of this Agreement as applied to any party or
to any circumstance, shall be adjudged by a court to be void, unenforceable or
inoperative as a matter of law, then the same shall in no way affect any other
provision in this Agreement, the

 

18



--------------------------------------------------------------------------------

application of such provision in any other circumstance or with respect to any
other party, or the validity or enforceability of the Agreement as a whole. Upon
such a determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner so that the transactions contemplated hereby be
consummated as originally contemplated to the fullest extent possible.

(n) Counterparts. This Agreement may be executed in any number of multiple
counterparts, each of which shall be deemed to be an original copy and all of
which shall constitute one agreement, binding on all parties hereto.

(o) Termination. If the IPO Date has not occurred by December 31, 2012, this
Agreement will terminate and be of no further force and effect, and the
Stockholder Rights Agreement as in effect prior to this Agreement shall continue
in full force and effect without any amendment provided for herein.

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Redford Holdco, acting based on the unanimous approval of
its board of directors, has executed this Agreement as of the date first above
written.

 

REDFORD HOLDCO, LLC

/s/ Kevin Charlton

Kevin Charlton Director

/s/ Thomas Nolan

Thomas Nolan Director

/s/ Kui Leong Ng

Kui Leong Ng Director



--------------------------------------------------------------------------------

Schedule A

INVESTORS & ADDRESSES

Macquarie Group (US) Holdings No.1 Pty Ltd.

c/o Macquarie Bank

Company Secretarial

125 West 55th Street

Level 22

New York, N.Y. 10019

Attention: Christine Rivera

Facsimile: 212-231-1555

Email: Christine.Rivera@macquarie.com

Kaupthing h.f.

Borgartún 26

105 Reykjavik,Iceland

Attention: Brjánn Bjarnason

Facsimile: +354 444 6129

Email: brjann.bjarnason@kaupthing.com

Isis Investments Limited (in Liquidation)

c/o Kaupthing h.f.

13-15 Hope Street

Douglas, Isle of Man, IM1 1AQ

Attention: Paul Shimmin (as Liquidator of Isis Investments Limited)

Facsimile: +44 (0) 1624 629666

Email: Paul@Shimminwilson.com

Cc: Chris@shimminwilson.com

TPG-Axon Spirit Holdings Ltd.

c/o TPG-Axon Capital Management, LP

888 Seventh Avenue, 38th Floor

New York, NY 10019

Attention: Mary Lee

Facsimile: (212) 479-2144

Email: mlee@tpgaxon.com

TPG-Axon Partners, LP

c/o TPG-Axon Capital Management, LP

888 Seventh Avenue, 38th Floor

 

1



--------------------------------------------------------------------------------

New York, NY 10019

Attention: Mary Lee

Facsimile: (212) 479-2144

Email: mlee@tpgaxon.com

MTAA Superannuation Fund (Spirit Finance Corporation) Property Pty Ltd

Motor Trade Association House

39 Brisbane Avenue

BARTON ACT 2600

Statewide Superannuation Trust

Statewide House

99 Gawler Place

ADELAIDE SA 5000

Prime Super

Level 15

190 Queen Street

MELBOURNE VIC 3000

Nambawan Superannuation Fund

Level 2, Deloitte Tower

Douglas Street

PORT MORESBY PNG

Sunsuper Superannuation Fund

30 Little Crib Street

MILTON QLD 4064

Gandhara Master Fund Limited

c/o Gandhara Advisors Asia Limited

21st floor Henley Building

5 Queens Road

Central, Hong Kong

China

Attention: Sacha Thacker

Facsimile: +852 3518 7100

Email: Sacha.Thacker@gancap.com

 

2



--------------------------------------------------------------------------------

OZ Overseas Intermediate Fund, L.P.

OZ Overseas Intermediate Fund II, L.P.

OZ Asia Overseas Fund, Ltd.

OZ Global Special Investments Intermediate Fund, L.P.

c/o Goldman Sachs (Cayman) Trust, Ltd.

Harbour Centre

P.O. Box 896

George Town, Grand Cayman

Cayman Islands

with a copy (for informational purposes only) to:

Och-Ziff Capital Management Group, L.L.C.

9 West 57th Street

13th Floor

New York, NY 10019

Attention: Joel Frank

Facsimile: 212-790-0077

Email: joel.frank@azcap.com

OZ Domestic Partners, L.P.

OZ Domestic Partners II, L.P.

OZ Asia Domestic Partners, L.P.

OZ Global Special Investments, L.P.

c/o Och-Ziff Capital Management Group, L.L.C.

9 West 57th Street

13th Floor

New York, NY 10019

Attention: Joel Frank

Facsimile: 212-790-0077

Email: jfrank@ozcap.com

 

3



--------------------------------------------------------------------------------

Schedule B

SPECIFIED PERSONS & ADDRESSES

Spirit Finance Holdings, LLC

14631 N. Scottsdale Road, Suite 200

Scottsdale, AZ 85254-2711

Attention: Chris Volk

Facsimile: 480-606-0826

Morton H. Fleischer

14631 N. Scottsdale Road, Suite 200

Scottsdale, AZ 85254-2711

Attention: Morton H. Fleischer

Facsimile: 480-606-0826

Christopher H. Volk

14631 N. Scottsdale Road, Suite 200

Scottsdale, AZ 85254-2711

Attention: Chris Volk

Facsimile: 480-606-0826

The Fleischer Foundation, An Arizona Non Profit Corporation

14631 N. Scottsdale Road, Suite 200

Scottsdale, AZ 85254-2711

Attention: Morton H. Fleischer, Trustee

Facsimile: 480-606-0826

Donna H. Fleischer

14631 N. Scottsdale Road, Suite 200

Scottsdale, AZ 85254-2711

Attention: Donna Fleischer

Facsimile: 480-606-0826

Michael T. Bennett

14631 N. Scottsdale Road, Suite 200

Scottsdale, AZ 85254-2711

Attention: Michael Bennett

Facsimile: 480-606-0826

Christopher K. Burbach

14631 N. Scottsdale Road, Suite 200

Scottsdale, AZ 85254-2711

Attention: Chris Burbach

Facsimile: 480-606-0826

 

1



--------------------------------------------------------------------------------

Stacy C. Burbach

14631 N. Scottsdale Road, Suite 200

Scottsdale, AZ 85254-2711

Attention: Chris Burbach

Facsimile: 480-606-0826

Julie N. Dimond

14631 N. Scottsdale Road, Suite 200

Scottsdale, AZ 85254-2711

Attention: Julie Dimond

Facsimile: 480-606-0826

Sean D. Hufford

14631 N. Scottsdale Road, Suite 200

Scottsdale, AZ 85254-2711

Attention: Sean Hufford

Facsimile: 480-606-0826

Victoria L. Hufford

14631 N. Scottsdale Road, Suite 200

Scottsdale, AZ 85254-2711

Attention: Sean Hufford

Facsimile: 480-606-0826

Catherine Long

14631 N. Scottsdale Road, Suite 200

Scottsdale, AZ 85254-2711

Attention: Catherine Long

Facsimile: 480-606-0826

Dennis P. Pepperd

14631 N. Scottsdale Road, Suite 200

Scottsdale, AZ 85254-2711

Attention: Dennis Pepperd

Facsimile: 480-606-0826

Daniel J. Rice

14631 N. Scottsdale Road, Suite 200

Scottsdale, AZ 85254-2711

Attention: Dan Rice

Facsimile: 480-606-0826

Gregg A. Seibert

14631 N. Scottsdale Road, Suite 200

Scottsdale, AZ 85254-2711

 

2



--------------------------------------------------------------------------------

Attention: Gregg Seibert

Facsimile: 480-606-0826

Jeffrey M. Fleischer

14631 N. Scottsdale Road, Suite 200

Scottsdale, AZ 85254-2711

Attention: Jeffrey M. Fleischer

Facsimile: 480-606-0826

Michael J. Zieg

14631 N. Scottsdale Road, Suite 200

Scottsdale, AZ 85254-2711

Attention: Michael J. Zieg

Facsimile: 480-606-0826

Elizabeth J. Burm

14631 N. Scottsdale Road, Suite 200

Scottsdale, AZ 85254-2711

Attention: Elizabeth J. Burm

Facsimile: 480-606-0826

Joni G. Barrett

14631 N. Scottsdale Road, Suite 200

Scottsdale, AZ 85254-2711

Attention: Joni G. Barrett

Facsimile: 480-606-0826

Michael E. Burch

14631 N. Scottsdale Road, Suite 200

Scottsdale, AZ 85254-2711

Attention: Michael E. Burch

Facsimile: 480-606-0826

Andrew Kuscsik

14631 N. Scottsdale Road, Suite 200

Scottsdale, AZ 85254-2711

Attention: Andrew Kuscsik

Facsimile: 480-606-0826

Robin R. Mora

14631 N. Scottsdale Road, Suite 200

Scottsdale, AZ 85254-2711

Attention: Robin R. Mora

Facsimile: 480-606-0826

 

3



--------------------------------------------------------------------------------

Catherine A. Phillips

14631 N. Scottsdale Road, Suite 200

Scottsdale, AZ 85254-2711

Attention: Catherine A. Phillips

Facsimile: 480-606-0826

Michael A. Bender

14631 N. Scottsdale Road, Suite 200

Scottsdale, AZ 85254-2711

Attention: Michael A. Bender

Facsimile: 480-606-0826

Rebecca L. Kitson

14631 N. Scottsdale Road, Suite 200

Scottsdale, AZ 85254-2711

Attention: Rebecca L. Kitson

Facsimile: 480-606-0826

 

4